DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites the limitation “the rotating shaft of the hinge assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 20180275725; “Lin” hereinafter).
Regarding claim 1, Lin discloses a foldable electronic device, comprising: a first body (20); a second body (30);  a flexible display (40), disposed on the first body and the second body (figs 1-2); a hinge assembly (10 or 14), connected between the first body (20) and the second body (30) (Par. [0024]), the first body (20) and the second 
Regarding claim 2, Lin discloses wherein the position of the linkage (142 or 143), pivoted to the hinge assembly (10), is eccentric from a rotating shaft (14493, 14461 or 14463) of the hinge assembly. 
Regarding claim 3, Lin discloses wherein in the folded state, the extension chain assembly (144) is in an arc shape (when the device 100 is in folded state as depicted in fig. 3, the chain assembly 144 is in arc shape), and in the unfolded state, the extension chain assembly is flattened and presents a straight line (when the device 100 is in unfolded state as depicted in fig. 1, the chain assembly 144 is in flattened as depicted in figs 6-7).
Regarding claim 5, Lin discloses wherein the flexible display (40) has a first portion (a portion of the flexible display 40 that disposed on the first housing 20), a second portion (a portion of the flexible display 40 that disposed on the second housing 30) and a third portion (a portion of the flexible display 40 that disposed on the hinge 10), the first portion being disposed on the first body (20), the second portion being disposed on the second body (30), the third portion being connected between the first portion and the second portion, in the folded state, the first body being overlapped on the second body (fig. 3), the third portion being suspended between the first body and the second body, and the third portion leaning against an arc-shaped local portion of the extension chain assembly (144 or hinge 10), and in the unfolded state, the first body (20) and the second body (30) moving apart from each other (fig. 1), the third portion (the portion of the flexible display 40 that disposed on the hinge 10) being suspended 
Regarding claim 7, Lin discloses wherein the hinge assembly (10) is a gull wing type hinge (fig. 3), a rotating shaft (14493) of the hinge assembly being located outside the first body (20) and the second body (30) (when the first and the second housing 20 and 30 folded, the hinge assembly 10 bend and form an arc shaped as depicted in fig. 3 and the shaft 14493 disposed outside of the first and the second housings 20 and 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen et al. (US 20180136696; “Chen” hereinafter).
Regarding claim 9, Lin discloses foldable electronic device as claimed in claim 1.
Lin does not explicitly disclose the foldable electronic device according to claim 1, further comprising a bonding member, the extension chain assembly being linked to the flexible display by the bonding member.  
Chen teaches a foldable display device comprising a bonding member (“the end coupler 104 can be coupled to the flexible element 202 using a fastener, such as a nut and bolt, a screw, a rivet, or using an adhesive, or a combination thereof”, Par. [0032]), 104 can be coupled to the flexible element 202 using a fastener, such as a nut and bolt, a screw, a rivet, or using an adhesive, or a combination thereof”, Par. [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the foldable electronic device of Lin to incorporate a bonding element at the coupling ends of the chain assembly to couple the display to the coupling ends of the chain assembly as suggested by Chen because such modification prevent the flexible display to deform/shrink or slide along the hinge assembly.

Allowable Subject Matter
Claims 4, 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 3, a combination of limitations that wherein the rotating shaft of the hinge assembly is located at the center of circle of the arc shape. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 8, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, and a combination of limitations that the linkage comprises: a first connecting rod, having a first end pivoted with the extension chain assembly, and the first end being movably pivoted to the first body; and a second connecting rod, pivoted to a third end with the first connecting rod, the second connecting rod further having a second end to be pivoted to the hinge assembly, and the second end rotating relative to a rotating shaft of the hinge assembly. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAGAR SHRESTHA/Examiner, Art Unit 2841